

113 HR 1872 : Budget and Accounting Transparency Act of 2014
U.S. House of Representatives
2014-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS2d SessionH. R. 1872IN THE SENATE OF THE UNITED STATESApril 8, 2014Received; read twice and referred to the Committee on the BudgetAN ACTTo amend the Balanced Budget and Emergency Deficit Control Act of 1985 to increase transparency in
			 Federal budgeting, and for other purposes.1.Short titleThis Act may be cited as the Budget and Accounting Transparency Act of 2014.IFair value estimates101.Credit reform(a)In generalTitle V of the Congressional Budget Act of 1974 is amended to read as follows:VFair value500.Short titleThis title may be cited as the Fair Value Accounting Act of 2014.501.PurposesThe purposes of this title are to—(1)measure more accurately the costs of Federal credit programs by accounting for them on a fair value
			 basis;(2)place the cost of credit programs on a budgetary basis equivalent to other Federal spending;(3)encourage the delivery of benefits in the form most appropriate to the needs of beneficiaries; and(4)improve the allocation of resources among Federal programs.502.DefinitionsFor purposes of this title:(1)The term direct loan means a disbursement of funds by the Government to a non-Federal borrower under a contract that
			 requires the repayment of such funds with or without interest. The term
			 includes the purchase of, or participation in, a loan made by another
			 lender and financing arrangements that defer payment for more than 90
			 days, including the sale of a Government asset on credit terms. The term
			 does not include the acquisition of a federally guaranteed loan in
			 satisfaction of default claims or the price support loans of the Commodity
			 Credit Corporation.(2)The term direct loan obligation means a binding agreement by a Federal agency to make a direct loan when specified conditions are
			 fulfilled by the borrower.(3)The term loan guarantee means any guarantee, insurance, or other pledge with respect to the payment of all or a part of
			 the principal or interest on any debt obligation of a non-Federal borrower
			 to a non-Federal lender, but does not include the insurance of deposits,
			 shares, or other withdrawable accounts in financial institutions.(4)The term loan guarantee commitment means a binding agreement by a Federal agency to make a loan guarantee when specified conditions
			 are fulfilled by the borrower, the lender, or any other party to the
			 guarantee agreement.(5)(A)The term cost means the sum of the Treasury discounting component and the risk component of a direct loan or
			 loan guarantee, or a modification thereof.(B)The Treasury discounting component shall be the estimated long-term cost to the Government of a
			 direct loan or loan guarantee, or modification thereof, calculated on a
			 net present value basis, excluding administrative costs and any incidental
			 effects on governmental receipts or outlays.(C)The risk component shall be an amount equal to the difference between—(i)the estimated long-term cost to the Government of a direct loan or loan guarantee, or modification
			 thereof, estimated on a fair value basis, applying the guidelines set
			 forth by the Financial Accounting Standards Board in Financial Accounting
			 Standards #157, or a successor thereto, excluding administrative costs and
			 any incidental effects on governmental receipts or outlays; and(ii)the Treasury discounting component of such direct loan or loan guarantee, or modification thereof.(D)The Treasury discounting component of a direct loan shall be the net present value, at the time
			 when the direct loan is disbursed, of the following estimated cash flows:(i)Loan disbursements.(ii)Repayments of principal.(iii)Essential preservation expenses, payments of interest and other payments by or to the Government
			 over the life of the loan after adjusting for estimated defaults,
			 prepayments, fees, penalties, and other recoveries, including the effects
			 of changes in loan terms resulting from the exercise by the borrower of an
			 option included in the loan contract.(E)The Treasury discounting component of a loan guarantee shall be the net present value, at the time
			 when the guaranteed loan is disbursed, of the following estimated cash
			 flows:(i)Payments by the Government to cover defaults and delinquencies, interest subsidies, essential
			 preservation expenses, or other payments.(ii)Payments to the Government including origination and other fees, penalties, and recoveries,
			 including the effects of changes in loan terms resulting from the exercise
			 by the guaranteed lender of an option included in the loan guarantee
			 contract, or by the borrower of an option included in the guaranteed loan
			 contract.(F)The cost of a modification is the sum of—(i)the difference between the current estimate of the Treasury discounting component of the remaining
			 cash flows under the terms of a direct loan or loan guarantee and the
			 current estimate of the Treasury discounting component of the remaining
			 cash flows under the terms of the contract, as modified; and(ii)the difference between the current estimate of the risk component of the remaining cash flows under
			 the terms of a direct loan or loan guarantee and the current estimate of
			 the risk component of the remaining cash flows under the terms of the
			 contract as modified.(G)In estimating Treasury discounting components, the discount rate shall be the average interest rate
			 on marketable Treasury securities of similar duration to the cash flows of
			 the direct loan or loan guarantee for which the estimate is being made.(H)When funds are obligated for a direct loan or loan guarantee, the estimated cost shall be based on
			 the current assumptions, adjusted to incorporate the terms of the loan
			 contract, for the fiscal year in which the funds are obligated.(6)The term program account means the budget account into which an appropriation to cover the cost of a direct loan or loan
			 guarantee program is made and from which such cost is disbursed to the
			 financing account.(7)The term financing account means the nonbudget account or accounts associated with each program account which holds balances,
			 receives the cost payment from the program account, and also includes all
			 other cash flows to and from the Government resulting from direct loan
			 obligations or loan guarantee commitments made on or after October 1,
			 1991.(8)The term liquidating account means the budget account that includes all cash flows to and from the Government resulting from
			 direct loan obligations or loan guarantee commitments made prior to
			 October 1, 1991. These accounts shall be shown in the budget on a cash
			 basis.(9)The term modification means any Government action that alters the estimated cost of an outstanding direct loan (or
			 direct loan obligation) or an outstanding loan guarantee (or loan
			 guarantee commitment) from the current estimate of cash flows. This
			 includes the sale of loan assets, with or without recourse, and the
			 purchase of guaranteed loans (or direct loan obligations) or loan
			 guarantees (or loan guarantee commitments) such as a change in collection
			 procedures.(10)The term current has the same meaning as in section 250(c)(9) of the Balanced Budget and Emergency Deficit Control
			 Act of 1985.(11)The term Director means the Director of the Office of Management and Budget.(12)The term administrative costs means costs related to program management activities, but does not include essential preservation
			 expenses.(13)The term essential preservation expenses means servicing and other costs that are essential to preserve the value of loan assets or
			 collateral.503.OMB and CBO analysis, coordination, and review(a)In generalFor the executive branch, the Director shall be responsible for coordinating the estimates required
			 by this title. The Director shall consult with the agencies that
			 administer direct loan or loan guarantee programs.(b)DelegationThe Director may delegate to agencies authority to make estimates of costs. The delegation of
			 authority shall be based upon written guidelines, regulations, or criteria
			 consistent with the definitions in this title.(c)Coordination with the Congressional Budget OfficeIn developing estimation guidelines, regulations, or criteria to be used by Federal agencies, the
			 Director shall consult with the Director of the Congressional Budget
			 Office.(d)Improving cost estimatesThe Director and the Director of the Congressional Budget Office shall coordinate the development
			 of more accurate data on historical performance and prospective risk of
			 direct loan and loan guarantee programs. They shall annually review the
			 performance of outstanding direct loans and loan guarantees to improve
			 estimates of costs. The Office of Management and Budget and the
			 Congressional Budget Office shall have access to all agency data that may
			 facilitate the development and improvement of estimates of costs.(e)Historical credit programs costsThe Director shall review, to the extent possible, historical data and develop the best possible
			 estimates of adjustments that would convert aggregate historical budget
			 data to credit reform accounting.504.Budgetary treatment(a)President’s budgetBeginning with fiscal year 2017, the President’s budget shall reflect the costs of direct loan and
			 loan guarantee programs. The budget shall also include the planned level
			 of new direct loan obligations or loan guarantee commitments associated
			 with each appropriations request. For each fiscal year within the
			 five-fiscal year period beginning with fiscal year 2017, such budget shall
			 include, on an agency-by-agency basis, subsidy estimates and costs of
			 direct loan and loan guarantee programs with and without the risk
			 component.(b)Appropriations requiredNotwithstanding any other provision of law, new direct loan obligations may be incurred and new
			 loan guarantee commitments may be made for fiscal year 2017 and thereafter
			 only to the extent that—(1)new budget authority to cover their costs is provided in advance in an appropriation Act;(2)a limitation on the use of funds otherwise available for the cost of a direct loan or loan
			 guarantee program has been provided in advance in an appropriation Act; or(3)authority is otherwise provided in appropriation Acts.(c)Exemption for direct spending programsSubsections (b) and (e) shall not apply to—(1)any direct loan or loan guarantee program that constitutes an entitlement (such as the guaranteed
			 student loan program or the veteran’s home loan guaranty program);(2)the credit programs of the Commodity Credit Corporation existing on the date of enactment of this
			 title; or(3)any direct loan (or direct loan obligation) or loan guarantee (or loan guarantee commitment) made
			 by the Federal National Mortgage Association or the Federal Home Loan
			 Mortgage Corporation.(d)Budget accounting(1)The authority to incur new direct loan obligations, make new loan guarantee commitments, or modify
			 outstanding direct loans (or direct loan obligations) or loan guarantees
			 (or loan guarantee commitments) shall constitute new budget authority in
			 an amount equal to the cost of the direct loan or loan guarantee in the
			 fiscal year in which definite authority becomes available or indefinite
			 authority is used. Such budget authority shall constitute an obligation of
			 the program account to pay to the financing account.(2)The outlays resulting from new budget authority for the cost of direct loans or loan guarantees
			 described in paragraph (1) shall be paid from the program account into the
			 financing account and recorded in the fiscal year in which the direct loan
			 or the guaranteed loan is disbursed or its costs altered.(3)All collections and payments of the financing accounts shall be a means of financing.(e)ModificationsAn outstanding direct loan (or direct loan obligation) or loan guarantee (or loan guarantee
			 commitment) shall not be modified in a manner that increases its costs
			 unless budget authority for the additional cost has been provided in
			 advance in an appropriation Act.(f)ReestimatesWhen the estimated cost for a group of direct loans or loan guarantees for a given program made in
			 a single fiscal year is re-estimated in a subsequent year, the difference
			 between the reestimated cost and the previous cost estimate shall be
			 displayed as a distinct and separately identified subaccount in the
			 program account as a change in program costs and a change in net interest.
			 There is hereby provided permanent indefinite authority for these
			 re-estimates.(g)Administrative expensesAll funding for an agency’s administrative costs associated with a direct loan or loan guarantee
			 program shall be displayed as distinct and separately identified
			 subaccounts within the same budget account as the program’s cost.505.Authorizations(a)Authorization for financing accountsIn order to implement the accounting required by this title, the President is authorized to
			 establish such non-budgetary accounts as may be appropriate.(b)Treasury transactions with the financing accounts(1)In generalThe Secretary of the Treasury shall borrow from, receive from, lend to, or pay to the financing
			 accounts such amounts as may be appropriate. The Secretary of the Treasury
			 may prescribe forms and denominations, maturities, and terms and
			 conditions for the transactions described in the preceding sentence,
			 except that the rate of interest charged by the Secretary on lending to
			 financing accounts (including amounts treated as lending to financing
			 accounts by the Federal Financing Bank (hereinafter in this subsection
			 referred to as the Bank) pursuant to section 405(b)) and the rate of interest paid to financing accounts on uninvested
			 balances in financing accounts shall be the same as the rate determined
			 pursuant to section 502(5)(G).(2)LoansFor guaranteed loans financed by the Bank and treated as direct loans by a Federal agency pursuant
			 to section 406(b)(1), any fee or interest surcharge (the amount by which
			 the interest rate charged exceeds the rate determined pursuant to section
			 502(5)(G) that the Bank charges to a private borrower pursuant to section
			 6(c) of the Federal Financing Bank Act of 1973 shall be considered a cash
			 flow to the Government for the purposes of determining the cost of the
			 direct loan pursuant to section 502(5). All such amounts shall be credited
			 to the appropriate financing account.(3)ReimbursementThe Bank is authorized to require reimbursement from a Federal agency to cover the administrative
			 expenses of the Bank that are attributable to the direct loans financed
			 for that agency. All such payments by an agency shall be considered
			 administrative expenses subject to section 504(g). This subsection shall
			 apply to transactions related to direct loan obligations or loan guarantee
			 commitments made on or after October 1, 1991.(4)AuthorityThe authorities provided in this subsection shall not be construed to supersede or override the
			 authority of the head of a Federal agency to administer and operate a
			 direct loan or loan guarantee program.(5)Title 31All of the transactions provided in the subsection shall be subject to the provisions of subchapter
			 II of chapter 15 of title 31, United States Code.(6)Treatment of cash balancesCash balances of the financing accounts in excess of current requirements shall be maintained in a
			 form of uninvested funds and the Secretary of the Treasury shall pay
			 interest on these funds. The Secretary of the Treasury shall charge (or
			 pay if the amount is negative) financing accounts an amount equal to the
			 risk component for a direct loan or loan guarantee, or modification
			 thereof. Such amount received by the Secretary of the Treasury shall be a
			 means of financing and shall not be considered a cash flow of the
			 Government for the purposes of section 502(5).(c)Authorization for liquidating accounts(1)Amounts in liquidating accounts shall be available only for payments resulting from direct loan
			 obligations or loan guarantee commitments made prior to October 1, 1991,
			 for—(A)interest payments and principal repayments to the Treasury or the Federal Financing Bank for
			 amounts borrowed;(B)disbursements of loans;(C)default and other guarantee claim payments;(D)interest supplement payments;(E)payments for the costs of foreclosing, managing, and selling collateral that are capitalized or
			 routinely deducted from the proceeds of sales;(F)payments to financing accounts when required for modifications;(G)administrative costs and essential preservation expenses, if—(i)amounts credited to the liquidating account would have been available for administrative costs and
			 essential preservation expenses under a provision of law in effect prior
			 to October 1, 1991; and(ii)no direct loan obligation or loan guarantee commitment has been made, or any modification of a
			 direct loan or loan guarantee has been made, since September 30, 1991; or(H)such other payments as are necessary for the liquidation of such direct loan obligations and loan
			 guarantee commitments.(2)Amounts credited to liquidating accounts in any year shall be available only for payments required
			 in that year. Any unobligated balances in liquidating accounts at the end
			 of a fiscal year shall be transferred to miscellaneous receipts as soon as
			 practicable after the end of the fiscal year.(3)If funds in liquidating accounts are insufficient to satisfy obligations and commitments of such
			 accounts, there is hereby provided permanent, indefinite authority to make
			 any payments required to be made on such obligations and commitments.(d)ReinsuranceNothing in this title shall be construed as authorizing or requiring the purchase of insurance or
			 reinsurance on a direct loan or loan guarantee from private insurers. If
			 any such reinsurance for a direct loan or loan guarantee is authorized,
			 the cost of such insurance and any recoveries to the Government shall be
			 included in the calculation of the cost.(e)Eligibility and assistanceNothing in this title shall be construed to change the authority or the responsibility of a Federal
			 agency to determine the terms and conditions of eligibility for, or the
			 amount of assistance provided by a direct loan or a loan guarantee.506.Treatment of deposit insurance and agencies and other insurance programsThis title shall not apply to the credit or insurance activities of the Federal Deposit Insurance
			 Corporation, National Credit Union Administration, Resolution Trust
			 Corporation, Pension Benefit Guaranty Corporation, National Flood
			 Insurance, National Insurance Development Fund, Crop Insurance, or
			 Tennessee Valley Authority.507.Effect on other laws(a)Effect on other lawsThis title shall supersede, modify, or repeal any provision of law enacted prior to the date of
			 enactment of this title to the extent such provision is inconsistent with
			 this title. Nothing in this title shall be construed to establish a credit
			 limitation on any Federal loan or loan guarantee program.(b)Crediting of collectionsCollections resulting from direct loans obligated or loan guarantees committed prior to October 1,
			 1991, shall be credited to the liquidating accounts of Federal agencies.
			 Amounts so credited shall be available, to the same extent that they were
			 available prior to the date of enactment of this title, to liquidate
			 obligations arising from such direct loans obligated or loan guarantees
			 committed prior to October 1, 1991, including repayment of any obligations
			 held by the Secretary of the Treasury or the Federal Financing Bank. The
			 unobligated balances of such accounts that are in excess of current needs
			 shall be transferred to the general fund of the Treasury. Such transfers
			 shall be made from time to time but, at least once each year..(b)Conforming amendmentThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control
			 Act of 1974 is amended by striking the items relating to title V and
			 inserting the following:Title V—Fair valueSec. 500. Short title.Sec. 501. Purposes.Sec. 502. Definitions.Sec. 503. OMB and CBO analysis, coordination, and review.Sec. 504. Budgetary treatment.Sec. 505. Authorizations.Sec. 506. Treatment of deposit insurance and agencies and other insurance programs.Sec. 507. Effect on other laws..102.Budgetary adjustment(a)In generalSection 251(b)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 adding at the end the following new sentence: A change in discretionary spending solely as a result of the amendment to title V of the
			 Congressional Budget Act of 1974 made by the Budget and Accounting Transparency Act of 2014 shall be treated as a change of concept under this paragraph..(b)ReportBefore adjusting the discretionary caps pursuant to the authority provided in subsection (a), the
			 Office of Management and Budget shall report to the Committees on the
			 Budget of the House of Representatives and the Senate on the amount of
			 that adjustment, the methodology used in determining the size of that
			 adjustment, and a program-by-program itemization of the components of that
			 adjustment.(c)ScheduleThe Office of Management and Budget shall not make an adjustment pursuant to the authority provided
			 in subsection (a) sooner than 60 days after providing the report required
			 in subsection (b).103.Effective dateThe amendments made by section 101 shall take effect beginning with fiscal year 2017.IIBudgetary treatment201.CBO and OMB studies respecting budgeting for costs of Federal insurance programsNot later than 1 year after the date of enactment of this Act, the Directors of the Congressional
			 Budget Office and of the Office of Management and Budget shall each
			 prepare a study and make recommendations to the Committees on the Budget
			 of the House of Representatives and the Senate as to the feasability of
			 applying fair value concepts to budgeting for the costs of Federal
			 insurance programs.202.On-budget status of Fannie Mae and Freddie MacNotwithstanding any other provision of law, the receipts and disbursements, including the
			 administrative expenses, of the Federal National Mortgage Association and
			 the Federal Home Loan Mortgage Corporation shall be counted as new budget
			 authority, outlays, receipts, or deficit or surplus for purposes of—(1)the budget of the United States Government as submitted by the President;(2)the congressional budget; and(3)the Balanced Budget and Emergency Deficit Control Act of 1985.203.Effective dateSection 202 shall not apply with respect to an enterprise (as such term is defined in section 1303
			 of the Federal Housing Enterprises Financial Safety and Soundness Act of
			 1992 (12 U.S.C. 4502)) after the date that all of the following have occurred:(1)The conservatorship for such enterprise under section 1367 of such Act (12 U.S.C. 4617) has been terminated.(2)The Director of the Federal Housing Finance Agency has certified in writing that such enterprise
			 has repaid to the Federal Government the maximum amount consistent with
			 minimizing total cost to the Federal Government of the financial
			 assistance provided to the enterprise by the Federal Government pursuant
			 to the amendments made by section 1117 of the Housing and Economic
			 Recovery Act of 2008 (Public Law 110–289; 122 Stat. 2683) or otherwise.(3)The charter for the enterprise has been revoked, annulled, or terminated and the authorizing
			 statute (as such term is defined in such section 1303) with respect to the
			 enterprise has been repealed.IIIBudget review and analysis301.CBO and OMB review and recommendations respecting receipts and collectionsNot later than 1 year after the date of enactment of this Act, the Director of the Office of
			 Management and Budget shall prepare a study of the history of offsetting
			 collections against expenditures and the amount of receipts collected
			 annually, the historical application of the budgetary terms revenue, offsetting collections, and offsetting receipts, and review the application of those terms and make recommendations to the Committees on the
			 Budget of the House of Representatives and the Senate of whether such
			 usage should be continued or modified. The Director of the Congressional
			 Budget Office shall review the history and recommendations prepared by the
			 Director of the Office of Management and Budget and shall submit comments
			 and recommendations to such Committees.302.Agency budget justificationsSection 1108 of title 31, United States Code, is amended by inserting at the end the following new subsections:(h)(1)Whenever any agency prepares and submits written budget justification materials for any committee
			 of the House of Representatives or the Senate, such agency shall post such
			 budget justification on the same day of such submission on the open page of the public website of the agency, and the Office of Management and Budget shall post such
			 budget justification in a centralized location on its website, in the
			 format developed under paragraph (2). Each agency shall include with its
			 written budget justification the process and methodology the agency is
			 using to comply with the Fair Value Accounting Act of 2014.(2)The Office of Management and Budget, in consultation with the Congressional Budget Office and the
			 Government Accountability Office, shall develop and notify each agency of
			 the format in which to post a budget justification under paragraph (1).
			 Such format shall be designed to ensure that posted budget justifications
			 for all agencies—(A)are searchable, sortable, and downloadable by the public;(B)are consistent with generally accepted standards and practices for machine-discoverability;(C)are organized uniformly, in a logical manner that makes clear the contents of a budget
			 justification and relationships between data elements within the budget
			 justification and among similar documents; and(D)use uniform identifiers, including for agencies, bureaus, programs, and projects.(i)(1)Not later than the day that the Office of Management and Budget issues guidelines, regulations, or
			 criteria to agencies on how to calculate the risk component under the Fair Value Accounting Act of 2014, it shall submit a written report to the Committees on the Budget of the House of Representatives
			 and the Senate containing all such guidelines, regulations, or criteria.(2)For fiscal year 2017 and each of the next four fiscal years thereafter, the Comptroller General
			 shall submit an annual report to the Committees on the Budget of the House
			 of Representatives and the Senate reviewing and evaluating the progress of
			 agencies in the implementation of the Fair Value Accounting Act of 2014.(3)Such guidelines, regulations, or criteria shall be deemed to be a rule for purposes of section 553 of title 5 and shall be issued after notice and opportunity for public comment in accordance with
			 the procedures under such section..Passed the House of Representatives April 7, 2014.Karen L. Haas,Clerk.